DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 23, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

The claim amendments filed March 23, 2022 are not properly formatted as the highest numbered claim in the previous claim set, dated September 20, 2021, was 17. Claims 18 and 19 with status identifiers of “previously presented” were presented in the more recent claim set but the status identifier should be “new”, not “previously presented”. Failure to properly format future claim amendments may result in the mailing of a Notice of Non-Compliant Amendment.

Claim Objections

Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The formula set forth in claim 18 contains 5 variables, R’, R’’, m, y and z, but only R’ and R’’ are defined by the claim. Since not all of the variables present in the formula are defined, the scope of the compounds encompassed by the claim cannot be determined and the claim is indefinite. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 6, 8, 9 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2014/036566) in view of Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the molecular complexes in the secondary Xiong et al. reference were designed for a completely different purpose using very different reagents. The composition and properties were considered carefully to develop a method of intravenously administering breviscapine and chose lipid emulsions as a likely suitable carrier for the poorly water-soluble substance. The surface of the oil phase particles was modified with PEG to overcome the problems of plasma protein adsorption and uptake by the reticuloendothelial system. PEG 10,000 was superior to the lower molecular weight PEGs tested to prolong circulation. The differences in the terminal COOH and OCH3 groups for PEG 200 and 4000 were slight and well within the margin of error, rendering the high average molecular weight the major factor that influenced circulation time. PEG was also employed to promote hydrophobic attachment to the oil phase which is unnecessary for the present compounds which require a functional group such as azide that can participate in forming a covalent bond. Short heterobifunctional PEG derivatives were used with the example with a molecular weight of 336 including 5 repeat units of PEG [Examiner note: it is believed that Applicants meant to say that 5 oxyethylene or ethylene glycol repeat units were present, not that 5 repeats of the entire polymer were present given the stated molecular weight). In the present claims, m can only range from 0 – 16, so a PEG with a molecular weight are much smaller than those of Xiong. Thus, one would not look to Xiong for information regarding PEGs that could or should be used for the delivery of a drug using the scaffold of Yang et al., and at best one would use a PEG with a very high molecular weight of 10,000. 
These arguments are unpersuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Xiong et al., in addition to altering the uptake of the conjugate, teaches that the terminal carboxyl group of PEG is expected to enhance biodegradability and facilitate further modification such as conjugation to drug molecules (see sentence bridging p 4 and 5 of the January 10, 2022 Office Action). Such properties would be reasonably expected to extend to PEGs of any molecular weight or the particular chemistry used to conjugate the PEG moiety to something else. The molecular weights of the PEGs with the longest circulation time in Xiong need not be used in the drug delivery platform disclosed by Yang et al. that teaches PEGs with molecular weights that do fall within the claimed range.
Applicants also argue that the defects of the theoretical combination of Yang and Xiong are not cured by Baker and Zhang. Baker is cited only as teaching a method of making dendrimer like conjugates, some of which occur via click chemistry. PEG is not a dendrimer and is only mentioned as linker between a dendrimer and a conjugated molecule and silent with respect to characteristics such as the molecular weight of the PEG used. Zhang only refers to PEG once when referring to prior art PEGylated modified naloxone and otherwise silent with the respect to PEG and desirable characteristics such as the molecular weight of PEG.
These arguments are unpersuasive. Baker and Zhang need not cure the alleged deficiencies since the rejection does not require use of the PEG molecules used in Xiong et al. as Xiong et al. renders obvious changing the terminal function group to a carboxyl group from methoxy can increase biodegradation while making is easier for further conjugation. Baker is relied on for teaching the use of click chemistry, which based on the disclosure of the prior art and the knowledge of the person of ordinary skill in the art can be used to conjugate a wide variety of molecules, not just dendrimers to conjugate prodrugs to dendrimers. Based on the disclosures of Baker, Jr. et al. and Zhang et al., the person of ordinary skill in the art would be motivated to prepare prodrug conjugates of the compounds disclosed in Zhang et al. that are selective, non-peptide antagonists of the mu opioid receptor that are useful in the treatment of opioid induced constipation that will provide the benefits of the modular drug delivery platform of Yang et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants note that each of the nonstatutory double patenting rejections set forth below are based on three or more of the references used in the obviousness rejection above. No combination of these references renders obvious the subject matter of the present claims and therefore the claims should not be subject to a double patenting rejection.
These arguments are unpersuasive. The arguments regarding Yang, Xiong, Baker and Zhang were found unpersuasive for the reasons discussed in detail above which apply equally to the nonstatutory double patenting rejections that are maintained for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.

Claims 1 – 3, 5, 6, 8, 9 and 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 of U.S. Patent No. 8,772,308 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and optionally Zhang et al. (US 2014/0371255). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein. 

Claims 1 – 3, 5, 6, 8, 9 and 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 11 - 15 of U.S. Patent No. 8,980,908 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.

Claims 1 – 3, 5, 6, 8, 9 and 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 10 - 18 of U.S. Patent No. 9,421,276 in view of Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.

Claims 1, 4, 7, 8 and 17 – 19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10,988,481 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.

Claims 1, 2, 8 and 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 11,014,933 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 10, 2022 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nissa M Westerberg/Primary Examiner, Art Unit 1618